DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4, 5, 6, 7 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2002/0021818 (published 21 February 2002) (“Kowaki”) and US Patent Application Publication 2018/0020290 (published 18 January 2018) (“Ludwig”).
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Kowaki; Ludwig; US Patent Application Publication 2016/0192075 (published 30 June 2016) (“Shibata”) and US Patent Application Publication 2010/0232637 (published 16 September 2010) (“Kowaki II”).
Claim 1 is drawn to “a speaker unit.” The following table illustrates the correspondence between the claimed speaker unit and the Kowaki reference.
Claim 1
The Kowaki Reference
“1. A speaker unit having at least a part that is installed in a first space separated by walls of a center console from a second space in which a sound to be output by the speaker unit is listened to, the walls of the center console forming a protrusion into a vehicle cabin, the speaker unit comprising:
Kowaki describes a speaker apparatus installed in a cabinet 10. Kowaki at ¶¶ 24, 43, FIGs.1, 6. The cabinet 10 includes a wall, such as a cylinder. Id. Cabinet 10 defines a first, interior space that partially houses two speakers and acts as a rear volume for the two loudspeakers as they emit sound into the second space from their front surfaces. Id. at ¶¶ 24–29, FIGs.1, 6.
Kowaki’s cabinet 10, however, is not part of a center console whose walls form a protrusion into a vehicle cabin.
“a first speaker;
“a second speaker;
The Kowaki reference similarly describes a speaker apparatus includes a first speaker 20 and a second speaker 30. Id.
“a speaker connector that interconnects a back surface of the first speaker to a back surface of the second speaker, with the opposing each other;
Kowaki connects speakers 20, 30 with a rib 50 corresponding to the claimed speaker connector. Id. In particular rib 50 connects the rear surfaces of yokes 27, 37. Id.
“a first spacer that interconnects the first speaker and a first opening of one of the walls of the center console; and
“a second spacer that interconnects the second speaker and a second opening of an other one of the walls of the center console,
Speakers 20, 30 each include a frame 22, 32 formed with a guide 29, 39 to couple as needed with first and second openings in cabinet 10. Id. at ¶ 26, FIG.1. Guides 29, 39 correspond to the claimed spacers since they adapt speakers 20, 30 to fit into the openings in cabinet 10. See id.
“wherein the first and second openings are provided in both side surfaces of the protrusion, and the first speaker, the second speaker, the speaker connector, the first spacer and the second spacer are integrally connected to each other.”
Similarly, Kowaki’s speakers 20, 30, rib 50 and guides 29, 39 are integrally connected to create a mechanism to support speakers 20, 30 and to cancel mechanical vibration in the speakers. Id. at ¶¶ 24–29, FIGs.1, 6.

Table 1
The table above shows a correspondence between Kowaki’s speaker apparatus and the claimed speaker unit. The two differ because Kowaki’s speaker apparatus includes a cabinet 10 with cylindrical walls. Cabinet 10 is not part of a center console that protrudes into a vehicle cabin.
The differences between the claimed invention and the Kowaki reference are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. In particular, Kowaki teaches improving known vehicle speaker systems by adding a rib 50 and other features to couple two speakers in order to cancel unwanted mechanical vibration. Kowaki at ¶¶ 6, 24–29, FIGs.1, 6. The Ludwig reference describes a vehicular speaker system that includes a center console 92 with a pair of speakers 90, 94 located in openings on opposite sides of the console. Ludwig at ¶¶ 65, 66, FIGs.3, 5. Like Kowaki’s speakers, speakers 90, 94 are fixed and driven so that the force of each tends to cancel the force of the other to prevent unwanted mechanical vibration in the system. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to locate Kowaki’s speakers in two openings of a center console wall, as seen in Ludwig. For example, through a simple adaptation of Kowaki’s preferred component fixing techniques, one of ordinary skill in the art would have located Kowaki’s speaker apparatus so speakers 20, 30 would be located proximate openings on opposite sides of a center console. See Ludwig at FIGs.3, 5. The speaker cabinet 10 would then be coupled to the wall by suitable guides 29, 39 and shock absorbers 42 to provide a floating connection between the speaker apparatus and the center console. See Kowaki at FIG.1. For the foregoing reasons, the combination of the Kowaki and the Ludwig references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“further comprising: a connecting member that interconnects the first spacer and the second spacer.”
According to the obviousness rejection of claim 1, incorporated herein, it would have been obvious to install Kowaki’s speaker cabinet 10 into Ludwig’s center console. In that case, Kowaki’s cabinet 10 would correspond to the claimed connecting member that interconnects guides 29, 39. See Kowaki at FIG.1. For the foregoing reasons, the combination of the Kowaki and the Ludwig references makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“further comprising: a stay that holds the speaker connector via a connector cushioning material having elasticity.”
Kowaki describes including intermediate supporter 70 to stabilize rib 51 via ring 71, base 72 and shock absorber 74. Kowaki suggests forming shock absorber 74 with felt. However, one of ordinary skill in the art would have known from references like Shibata at ¶ 89, FIG.10, and Kowaki II at ¶ 42, FIG.3 that an elastic buffer, or polyethylene foam, may be used as a shock absorber. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to replace shock absorber 74 with an elastic material, like polyethylene foam. For the foregoing reasons, the combination of the Kowaki, the Shibata and the Kowaki II references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“further comprising: a cover that surrounds the first spacer and the second spacer and forms a back-surface space of each of the first speaker and the second speaker
“wherein the cover is provided with a duct that communicates the back-surface space with other spaces different from the second space in which the sound to be output by the speaker unit is listened to.”
According to the obviousness rejection of claim 1, incorporated herein, it would have been obvious to install Kowaki’s speaker cabinet 10 into Ludwig’s center console. In that case, Kowaki’s cabinet 10 would correspond to the claimed cover as it surrounds at least a portion of frames 22, 32 and guides 29, 39, to form an enclosed rear volume for speakers 20, 30. See Kowaki at FIG.1. In one embodiment, cabinet 10 is formed with a body 12a having a hollow projection part 12b corresponding to the claimed duct. Id. at ¶¶ 34–36, FIG.3. For the foregoing reasons, the combination of the Kowaki and the Ludwig references makes obvious all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“wherein the first spacer is connected to the first opening via a first opening cushioning material and the second spacer is connected to the second opening via a second opening cushioning material.”
Similarly, Kowaki describes using shock absorbers 42 connecting guides 29, 39 to first and second openings in the wall formed by cabinet 10. Kowaki at ¶ 26, FIG.1. For the foregoing reasons, the combination of the Kowaki and the Ludwig references makes obvious all limitations of the claim.
Claim 6 depends on claim 5 and further requires the following:
“wherein the first spacer is passed through the first opening and the second spacer is passed through the second opening.”
The Kowaki reference describes guides 29, 39, which correspond to the claimed spacers, as passing through first and second openings in a cabinet 10 that corresponds to the claimed wall. Kowaki at ¶ 26, FIG.1. For the foregoing reasons, the combination of the Kowaki and the Ludwig references makes obvious all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
“wherein the wall is an interior wall of a vehicle or of a building.”
The obviousness rejection of claim 4, incorporated herein, shows the obviousness of fixing Kowaki’s speaker apparatus to a center console of a vehicle as taught and suggested by the Ludwig reference. Kowaki’s speakers 20, 30 would then be positioned in openings opposite to a protrusion. See Ludwig at FIGs.3, 5. For the foregoing reasons, the combination of the Kowaki and the Ludwig references makes obvious all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“the first opening is provided in a first side surface of the protrusion and the second opening is provided in a second side surface of the protrusion.”
Ludwig teaches and suggests locating first and second openings in a center console on first and second side surfaces, respectively. Ludwig at ¶¶ 65, 66, FIGs.3, 5. For the foregoing reasons, the combination of the Kowaki and the Ludwig references makes obvious all limitations of the claim.
Summary
Claims 1–7 and 9 are rejected under at least one of 35 U.S.C. §§ as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Allowable Subject Matter
Claims 10–14 are allowable. Claim 10 is independent. Claims 11–14 depend on claim 10. Claim 10 recites a speaker unit that is similar in many respects to the speaker unit recited in claim 10. Among other differences, claim 10 requires a particular arrangement of a first spacer, a second spacer, a first opening cushioning material, a second opening cushioning material, a first speaker cushioning material and a second speaker cushioning material that is simply not described, taught or suggested by the cited prior art. Accordingly, the claims are allowable over the cited prior art.
Response to Applicant’s Arguments
Applicant’s Reply l at 6–7 (02 September 2022) comments that combining Kowaki and Ludwig in the manner proposed in the obviousness rejection of claim 1 would have been impossible because Ludwig includes a transmission tunnel 96 located between speakers 90 and 94. The Examiner agrees that a strict bodily incorporation of Kowaki and Ludwig might produce the conflict highlighted by Applicant. However, the rejection is not premised simply on a bodily incorporation of Kowaki and Ludwig. One of ordinary skill would have been able to exercise routine practices and creativity in order to combine the teachings of the references to arrive at the claimed invention. In this case, that would have involved modifying Ludwig’s center console so that transmission tunnel 96 would not be located between the speakers 90 and 94, so that Kowaki’s interference cancelling rib 50 would be able to connect the backsides of speakers 90 and 94. Moreover, one of ordinary skill in the art would have understood that tunnel 96 may be preserved by moving it to an adjacent position, just like projection part 12B suggested by Kowaki at ¶¶ 34–36, FIG.3. For the foregoing reasons, Applicant has not persuasively established any error in the Office action, and all the rejections will be maintained.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

11/4/2022